Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered February 23,1984, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Since defense counsel extensively cross-examined the sole eyewitness to the murder with respect to his lengthy criminal record and the testimony sought to be elicited bore only upon collateral matters of general credibility, any error which may have been committed by the trial court in refusing to allow further inquiry into the witness’ criminal background was harmless beyond a reasonable doubt (see, People v Allen, 67 AD2d 558, affd 50 NY2d 898 on opn of Presiding Justice Mollen at App Div).
We have examined defendant’s remaining contentions and find them to be without merit. O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.